FILE COPY




                                   No. 07-13-00348-CV


Debra Laverie, Ph.D.                         §     From the 99th District Court of
 Appellant                                           Lubbock County
                                             §
v.                                                 February 20, 2015
                                             §
James Wetherbe, Ph.D.                              Opinion by Justice Campbell
  Appellee                                   §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated February 20, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo